Citation Nr: 0735546	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to July 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to her claim. See 38 C.F.R. § 3.159 (2007).

The veteran's service medical records (SMRs) document that on 
service entrance examination she reported a medical history 
of Class I Hepatitis in January 1977.  Her SMRs also reflect 
treatment for Hepatitis A, in September 1978, while in 
service.  She states that at the time she was told that she 
had Hepatitis B.  However, in light of her more recent 
diagnosis and treatment for Hepatitis C, she believes that 
her hepatitis was misdiagnosed in service, and that what she 
had in service was Hepatitis C that she contracted as a 
result of the vaccinations she received in the course of 
service enlistment processing.  Her June 1979 service 
separation examination report is silent for any residuals of 
hepatitis infection.

In support of her claim the veteran has submitted a report of 
1993 lab studies; she explains that this was the first time 
she was told she had Hepatitis C.  The studies reflect that 
she tested positive for Hepatitis B core antibody and 
Hepatitis C antibody.  She has also submitted December 2004 
to August 2005 private treatment records from Dr. G.D which 
confirm her diagnosis of Hepatitis C.

On VA Compensation & Pension examination (C&P) in August 
2005, the examining nurse practitioner found that while the 
veteran currently has Hepatitis C, she had a past history of 
Hepatitis A in service and had tested positive for the 
Hepatitis A antibody.  The nurse practitioner indicated there 
was no correlation between the Hepatitis A diagnosis in 
service and the current Hepatitis C diagnosis.  In November 
2005, an addendum from the Chief of Surgery opined that it 
was "NOT more likely than not" that the veteran's Hepatitis 
C was related to her military service.  [Notably, the quoted 
language addresses a standard of proof that is more strict 
than that required by governing law and regulation.] 

In her November 2006 VA Form 9, substantive appeal, and at 
the August 2007 Travel Board hearing, the veteran claimed 
that the opinion offered in August 2005 was based on an 
inaccurate history.  However, her explanation appears to 
conflict with the evidence of record (in that she states she 
has had sexual contact only with her current husband, while 
the record reflects a prior marriage).  Clarification of her 
history appears necessary.

Finally, in her October 2005 notice of disagreement, the 
veteran noted that shortly after her separation from service, 
in November 1979, she gave birth at Long Beach Naval Hospital 
in Long Beach, California, and that a series of labwork was 
performed at the time.  She suggested that the lab studies 
might indicate whether she was positive for hepatitis at the 
time (and provide insight as to the type).  As the records 
she has identified may indeed contain some pertinent 
information, they should be secured, if available.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the veteran to 
identify any other places where she might 
have had post-service (and particularly 
prior to 1993) labwork that is not already 
of record, e.g., the healthcare facilities 
where she gave birth to her three other 
children (if there was labwork in 
conjunction with those deliveries), and to 
provide any releases necessary to obtain 
records of such studies.  The RO should 
secure the diagnostic studies reports from 
all sources identified by the veteran.  
The RO should specifically obtain complete 
records of the veteran's treatment as a 
dependent (specifically including 
diagnostic study reports/labwork) at Long 
Beach Naval Hospital in November 1979.  
Both the hospital and any records 
depository where reports of her treatment 
may have been retired should be contacted 
in this regard.

2. The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the likely etiology 
of her Hepatitis C.  The examiner should 
obtain a complete, pertinent history from 
the veteran, review the veteran's claims 
file (specifically noting the testimony 
she provided/arguments she presented at 
the August 2007 hearing), and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the veteran's Hepatitis 
C had its onset in, or was otherwise 
related to, her service/the hepatitis 
treated therein.  The physician should 
explain the rationale for all opinions 
given.  Specifically, the physician should 
discuss the veteran's preservice, active 
duty, and postservice risk factors for 
Hepatitis C as shown by the record.  (If 
there is evidence of record that 
contradicts the veteran's 
accounts/contraindicates her theory of 
entitlement, the examiner should note such 
evidence.  The examiner should explain the 
rationale for all opinions given.  

3. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

